Title: From George Washington to Brigadier General Henry Knox, 23 March 1779
From: Washington, George
To: Knox, Henry


Dear Sir
Head Quarters [Middlebrook] 23d March 1779
For the more speedy assembling of the Militia upon an emergency, I have agreed with the Feild Officers in this and the next County to erect Beacons upon the most conspicuous Hills, the firing of which shall be signals for them to repair to their different Alarm Posts—You will be pleased to have one erected upon the Mountain in the Rear of Pluckemin, upon the place that shall seem most visible from the adjacent Country. The Beacons are proposed to [be] built of Logs in the form of a Pyramid, 16 or 18 feet square at the Base, and about 20 feet in height, the inner part to be filled with Brush—Should there be occasion to fire it you shall have proper notice.
Be pleased to send me one of the Copies of the last Arrangement of the Ordnance department. I am Dear Sir Yr most obt Servt
Go: Washington
P.S. As The inclosed Resolve of Congress includes the Artillery I have transmitted to you, and request you to order Returns to be made agreeable thereto.
